202 F.2d 957
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.PAINTERS' DISTRICT COUNCIL NO. 6, BROTHERHOOD OF PAINTERS, DECORATORS AND PAPERHANGERS OF AMERICA, AFL and Furniture Finishers, Local Union 725, Brotherhood of Painters, Decorators and Paperhangers of America, AFL, Respondents.
No. 11657.
United States Court of Appeals Sixth Circuit.
March 2, 1953.

Petition for Enforcement of Order of N.L.R.B.
George J. Bott, A. Norman Somers, Washington, D. C., John A. Hull, Jr., Cleveland, Ohio, and Thomas J. McDermott, Washington, D. C., for petitioner.
Smoot & Riemer, Cleveland, Ohio, for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been heard upon the Record, briefs and argument of counsel for the respective parties;


2
And the Court being of the opinion that the findings of the Board with respect to the questions of fact are supported by substantial evidence on the record considered as a whole and are therefore conclusive;


3
And that the Board was not in error in its conclusions of law based on such facts;


4
It Is Ordered that a Decree Enforcement of the Order of the Board issued December 28, 1951 be and is hereby issued.